     Case 2:19-cv-03314-DSF-JDE Document 19 Filed 04/27/20 Page 1 of 2 Page ID #:525




 1                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
12    DEVON DANTE HARRIS, JR.                  ) Case No. 2:19-cv-03314-DSF (JDE)
                                               )
13                      Plaintiff,             )
                                               ) JUDGMENT
14                     v.                      )
                                               )
      UNITED STATES OF AMERICA,                )
15                                             )
      et al.,                                  )
16                                             )
                        Defendants.            )
17                                             )
18
19
20          Pursuant to the Order Accepting Findings and Recommendations of the

21    United States Magistrate Judge (Dkt. 14) and the Order of Dismissal (Dkt. 18),

22          IT IS HEREBY ORDERED, ADJUDGED AND DECREED as

23    follows:

24          1.    Plaintiff shall take nothing by this action;

25          2.    Plaintiff’s claims under 42 U.S.C. § 1983 relating to alleged

26    conduct at United States Penitentiary – Lompoc are dismissed with prejudice;

27    and

28    ///
     Case 2:19-cv-03314-DSF-JDE Document 19 Filed 04/27/20 Page 2 of 2 Page ID #:526




 1          3.    The remainder of the claims asserted in the action are dismissed
 2    without prejudice.
 3
 4     DATED: April 27, 2020
 5
                                          Honorable Dale S. Fischer
 6                                        UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
